CALDWELL, Circuit Judge
(dissenting). Tie defendant, Hanway, was not sued individually. Tie action was brought against him in his official capacity as stockholders’ agent of tie National Bank of Norti Dakota. Tie amended complaint did not change tie cause of action, or pray for any different relief from tiat sought by the original complaint. On tie 20th day of December, 1897, Hanway resigned his office as stockholders’ agent, and on tie same day tie United States circuit court appointed D. B. Holt receiver to wind up tie affairs of tie bank. More than three months after all tiis had been done, tie defendant Hanway again appeared upon tie scene, and filed a petition to remove tie cause into the circuit court of the United States upon the ground that, as stockholders’ agent, he was an officer of tie United States. It is needless to say tiat he occupied no such relation at tie time he filed tiis petition. He had resigned his office, if office it may be called, months before. His resignation had been accepted, tie state of his accounts' ascertained and declared, and his official or trust relation or agency in the business completely terminated, and tie court had appointed Holt receiver to close up tie affairs of tie bank, to whom all of its assets had been turned over by Hanway. The appointment of Holt as receiver rests upon the general equity powers of tie court, and not upon any special authority conferred by act of congress providing for winding up tie affairs of insolvent national banks. Moreover, tie application for removal was made too late. Tie time within wiici tie action could be removed had long since passed. This is not a mere formal matter wiici tie court and parties may disregard at pleasure. Tie requirements of tie act of congress in tiis regard are jurisdictional and peremptory, and obligatory upon tie parties as well as tie court. Tie person making tie application for tie removal had long since passed out of tie case, and had no further interest therein, either personal or official, and had no shadow of a right to appear in tie case for any purpose whatever. He was as much a stranger to tie case as if he had never been a party. As no other person sought to remove the case, it is unnecessary to inquire whether tie receiver appointed by tie circuit court could have *377done so if be had applied within apt time. This is the firs', instance in which an entire stranger to a suit, not being a party thereto or haying any interest therein, has been permitted to remove a cause from the state to a federal court.